Order of the Supreme Court, Nassau County, dated March 24, 1975, affirmed, without costs. The examination before trial shall proceed at a time and place to be fixed in a written notice of not less than 10 days, to be given by plaintiff, or at such time and place as the parties may agree. Under the circumstances of this case, Special Term properly held that plaintiff was not entitled to a default judgment. The examination before trial should be held expeditiously and the trial should proceed promptly. Hopkins, Acting P. J., Martuscello, Cohalan, Rabin and Shapiro, JJ., concur.